Order of the Supreme Court, Queens County, dated January 13, 1966, modified, on the law and the facts, by adding thereto a provision that the denial of the coram nobis application is without prejudice to. the prosecution of another such proceeding upon proof, by affidavit of the attorney who represented appellant at the time of the change of plea, that a promise had been made by the District Attorney that appellant would receive a suspended sentence. As so modified, order affirmed. In our opinion, appellant should not be foreclosed from presenting proper proof in support of his claim, if he can procure such proof. Beldoek, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.